Name: Commission Regulation (EC) No 1055/94 of 5 May 1994 deferring the final date for sowing oil seeds in certain areas
 Type: Regulation
 Subject Matter: information and information processing;  plant product;  regions and regional policy;  agricultural structures and production;  farming systems
 Date Published: nan

 6. 5. 94 Official Journal of the European Communities No L 115/9 COMMISSION REGULATION (EC) No 1055/94 of 5 May 1994 deferring the final date for sowing oil seeds in certain areas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 232/94 (2), and in particular Article 12 thereof, Article 1 The final date for sowing the specified oil seed crops, pursuant to Article 2 ( 1 ) (c) and (d) of Regulation (EEC) No 2294/92, shall be postponed until 31 May prior to the marketing year in question in areas, to be defined by the Member State, located within the regions listed in the Annex hereto . Whereas Aricle 2 ( 1 ) (c) of Commission Regulation (EEC) No 2294/92 (3), as last amended by Regulation (EC) No 328/94 (4), appoints 1 5 May as the final date that may be set by Member States for the sowing and submission of applications in respect of oil seeds, pursuant to Article 1 1 (3) of Regulation (EEC) No 1765/92 ; Article 2 Without prejudice to the provisions of Commission Regu ­ lation (EEC) No 3887/92 f) : (a) the final date for confirming sowings to the competent authority pursuant to Article 2 (2) of Regulation (EEC) No 2294/92 shall be fixed as 31 May prior to the marketing year in question ; (b) Member States may introduce an implicit confirma ­ tion procedure whereby no notification on the part of the producer is equivalent to a confirmation of sowing. Producers who have not carried out the intended sowings must inform the competent autho ­ rity of that fact. Whereas, for climatic reasons, the aforementioned date does not allow sowings of certain types of oil seed to be made in suitable ground conditions in certain areas ; whereas, in accordance with the seventh indent of the first paragraph of Article 12 of Regulation (EEC) No 1765/92, provision should therefore be made, in such areas, to extend the time limit for the sowing of the various oil seed crops concerned ; whereas the said exten ­ sion should, however, compromise neither the efficiency required of the support system for producers of arable crops nor the timetable for checks relating to this system ; whereas as a result of the experience gained to date, it is appropriate to fix 31 May as the said time limit for the areas concerned : Article 3 The Member States shall notify the Commission, by 13 May 1994 at the latest, of the areas defined by them pursuant to Article 1 and of the measures taken to apply this Regulation . Whereas deferring the sowing date for certain oil seed crops in certain areas does not constitute sufficient grounds for changing the date laid down for the lodgment of 'area' aid applications as referred to in Article 6 (2) of Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes (5), as amended by Regulation (EC) No 1 65/94 (6) ; whereas, nevertheless, the procedure for confirmation of sowings provided for in Article 2 (2) of Regulation (EEC) No 2294/92 should be made as simple as possible ; Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. (') OJ No L 181 , 1 . 7 . 1992, p . 12. O OJ No L 30, 3 . 2. 1994, p . 7. (3) OJ No L 221 , 6. 8 . 1992, p. 22. (4) OJ No L 42, 15. 2. 1994, p. 2. 0 OJ No L 355, 5. 12. 1992, p. 1 . (6) OJ No L 24, 29. 1 . 1994, p. 6 . O OJ No L 391 , 31 . 12. 1992, p. 36 . No L 115/ 10 Official Journal of the European Communities 6 . 5 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1994. For the Commission Rene STEICHEN Member of the Commission 6. 5. 94 Official Journal of the European Communities No L 115/ 11 ANNEX Culture Member State Region Sunflower Spain Alava Albacete Alicante Avila Badajoz Barcelona Burgos Ciudad Real Cuenca Gerona Granada Guadalajara Huesca Leon Lerida Madrid Murcia Navarra Palencia Salamanca Segovia Soria Teruel Valencia Valladolid Zamora Zaragoza Greece Arta Cavala Evros Ionnina Preveza Rodopi Xanthi Portugal Alentejo Algarve Beira Interior Beira Litoral Tras-os-Montes Ribatejo Oeste United Kingdom England Wales No L 115/12 6. 5. 94Official Journal of the European Communities Culture Member State Region Soya Spain Spain Italy Alessandria Asti Belluno Bergamo Bologna Brescia Cremona Cuneo Ferrara Gorizia Mantova Milano Modena Novara Padova Parma Pavia Piacenza Pordenone Ravenna Reggio Emilia Rovigo Torino Treviso Trieste Venezia Vercelli Verona Vicenza Udine